                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                           8:20CR161

         vs.
                                                             ORDER ON PETITION FOR ACTION ON
RICHARD HEGLIN,                                              CONDITIONS OF PRETRIAL RELEASE

                         Defendant.


         The defendant appeared before the Court on May 25, 2021 regarding Petition for Action on
Conditions of Pretrial Release [30]. Richard McWilliams represented the defendant. Kimberly Bunjer
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
         The defendant entered an admission to violating conditions of release. The Court took judicial
notice of the petition and violation report. The Court finds the defendant freely, knowingly, intelligently,
and voluntarily admitted violating release conditions (a) and (n). The Court further finds there is
probable cause that a crime was committed; and clear and convincing evidence that a condition was
violated. Therefore, the Court finds the defendant violated the Order Setting Conditions of Release
[13] and Order Modifying Conditions [19].
         The government requested an order of revocation and detention. The defendant requested
release on present or amended conditions. After consideration of the report of Pretrial Services and
the arguments of the parties, and affording the defendant an opportunity for allocution, the Court finds
there is no condition or combination of conditions of release that will assure that the defendant will not
flee or pose a danger to the safety of any other person or the community; and the defendant is unlikely
to abide by any condition or combination of conditions of release. The government’s request for
revocation and detention is granted.       The Order Setting Conditions of Release [13] and Order
Modifying Conditions [19] are revoked and the defendant shall be detained until further order of the
court.
         The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
Court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 25th day of May, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge




                                                  2
